Citation Nr: 1225669	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  05-11 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for angina. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for a low back disability. 

4.  Entitlement to service connection for IgA glomerulonephritis.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1977 to May 1980, and thereafter had additional periods of service with the Oregon Army National Guard from August 1980 to May 2000, which have not been conclusively verified.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was scheduled for a Travel Board hearing in September 2006; in August 2006 he withdrew the hearing request.  These matters were before the Board in February 2007, August 2009, July 2010 and March 2011 when they were remanded for additional development. 

As was noted in the March 2011 Board remand, a December 2010 Appeals Management Center (AMC) Memorandum shows that "non-AMC issues" of whether new and material evidence has been received to reopen claims of service connection for hearing loss and tinnitus (which were referred to the Agency of Original Jurisdiction (AOJ) by the Board in the July 2010 remand) had been identified and required RO/AOJ (in Portland, Oregon) attention.  These issues have not been adjudicated by the AOJ and are again referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The July 2010 and March 2011 Board remands noted: 

The Veteran claims that service connection for angina, hypertension, and IgA glomerulonephritis is warranted because he developed such disabilities while serving with the Oregon National Guard.  He points to service treatment records (STRs) and private records that show he received treatment for glomerulonephritis in April 1988 (while serving in Korea) and angina pectoris and suspected hypertension in March 1996 (while serving in Japan). 

A member of the National Guard serves in the federal military only when formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  To have basic eligibility as a veteran based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505.  38 C.F.R. § 3.6(c), (d).  Allen and Key v. Nicholson, 21 Vet. App. 54, 57 (2007) (citing Perpich v. Department of the Defense, 496 U.S. 334, 110 S.Ct. 2418, 110 L.Ed2d 312 1990).  Hence, for the Veteran's service in the National Guard only periods of federalized service, if any, are qualifying service for the purpose of VA compensation benefits. 

Because the Veteran seeks to establish service connection for the claimed disabilities of angina, glomerulonephritis, and hypertension based on his National Guard service, whether or not any such service was "federalized" service is a critical threshold question.  Accordingly, the August 2009 Board remand requested the RO to "contact the appropriate service department and verify all periods of the Veteran's service, including all specific periods of active duty and active duty for training."

In October 2009, the RO requested that the service department "verify only the unverified periods of service shown ..."  Verified pursuant to this request was the Veteran's active duty service from May 1977 to May 1980.  There does not appear to have been any attempt to seek verification of whether any period of Oregon National Guard service was federalized service (qualifying for VA compensation benefits).  The Board notes that the RO received a summary statement of the "points" the Veteran earned annually towards retirement.  Such summary has no bearing on whether after May 1980 the Veteran had service qualifying for VA compensation benefits.  Therefore, the development to date has been non-responsive to the Board's remand instructions.

Pursuant to the March 2011 remand, an April 2011 letter from the RO requested that the Veteran identify "all such periods of service;" however, this letter did not specifically request that the Veteran identifying any and all periods of federalized service as a member of the National Guard.  Although he did not respond to this request for information, the letter is unclear as to what information he was being asked to provide.  Thus, he should be afforded another opportunity to assist in this matter by identifying any and all periods of federalized service as a member of the National Guard.  Moreover, there does not appear to have been any attempt by the RO to seek verification through the appropriate service department of whether any period of subsequent Oregon National Guard service (and specifically service in Korea in March 1988 and in Japan in March 1996) was federalized service (qualifying for VA compensation benefits), as instructed by the Board in the earlier remands.  In addition, the AMC/RO also failed to "prepare for the record a determination as to what alleged periods of National Guard service were indeed in federalized (and qualifying for VA benefits) status," as instructed by the Board in July 2010 and March 2011.  Accordingly, the RO is once again instructed to complete the development sought by the Board in July 2010 and March 2011, as specified below.

The March 2011 Board remand also noted:  

[A]lthough the Veteran provided authorization to obtain private treatment records from PeaceHealth Medical Group from 1977 to the present, the earliest treatment records from this provider are dated in 1996 and there is no notation as to the availability of records prior to his date.  On remand, the private treatment records from 1977 should be requested.  Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests as necessary to obtain relevant records unless it is determined that the records do not exist or that further attempts to obtain them would be futile.

The March 2011 remand instructed the RO to secure the necessary authorization from the Veteran and obtain copies of his complete treatment records for the period from 1977 to 1996 (to include those records from 1996 not already received) from PeaceHealth Medical Group.  An April 2011 letter from the RO requested that that the Veteran complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, for each private physician to include PeaceHealth Medical Group for the period from 1977 to 1996 so that VA can obtain treatment information.  The Veteran did not respond to this request for authorization; as the case is being remanded, it is reasonable to afford him another opportunity to do so.  

The Board notes that, because action ordered in the July 2010 and March 2011 Remands was not completed, this matter must be remanded, once again for more complete development and adjudicatory action.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  Compliance with the Board's remand instructions is not a discretionary matter.  The RO should be aware that when the Board fails to return a case to the RO for completion of actions ordered in a remand that were not completed, and such decision is appealed, the U.S. Court of Appeals for Veterans Claims (either by endorsement of a Joint Motion by the parties or by Memorandum Decision vacating the Board's decision) routinely, under the Stegall precedent, returns the case to the Board for completion of the action sought in the remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for verification of any (and all) periods of federalized (and qualifying for VA benefits) service the Veteran may have had as a member of the National Guard (to include full time service under 38 U.S.C.A. §§ 316, 502, 503, 504, or 505).  He must assist in this matter by identifying any (and all) alleged periods of such service.  The RO should then ask the appropriate service department to verify (as to each such period of service identified) whether of not it indeed was federalized (and qualifying service).  Specific periods for which verification should be sought should include service in Korea in March 1988 and in Japan in March 1996.  It is imperative that this development be completed before further development in these matters is sought.  The RO should then prepare for the record a determination as to what alleged periods of National Guard service were indeed in federalized (and qualifying for VA benefits) status.

2.  After securing the necessary authorization from the Veteran, the RO should obtain copies of his complete treatment records for the period from 1977 to 1996 (to include those records from 1996 not already received) from PeaceHealth Medical Group.  If such provider does not respond to the RO's request for records, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that such records are received.  If there are no existing records of treatment prior to the 1996 records received, it should be so certified for the record.  If the Veteran does not provide the authorizations needed for VA to secure private records, the claims affected should be processed under 38 C.F.R. § 3.158(a).

3.  Following the above, and any additional development deemed necessary, the RO should readjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

